Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2002/0008799) in view of Arai et al. (US 2008/0074602).
Claims 1-3, 6-11 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ota et al. (US 2002/0008799).
Regarding claim 1, Ota et al. (figures 3 and 52) discloses a liquid crystal display device comprising: 
first and second substrates; 
a liquid crystal layer arranged between the first and second substrates; 
a plurality of pixel regions each surrounded by a signal line and a scanning line (GL and DL); 
a counter electrode (CT) arranged on the first substrate; and 
a pixel electrode (PX) arranged on the first substrate, the pixel electrode including 
a plurality of electrode branches each having ends opposed to each other, the ends including a first branch end and a second branch end, 
a plurality of slits formed between the electrode branches, and 
wherein at least one of the slits extends in a second direction in which the signal line extends. 
Ota et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Ota et al. is silent regarding the slits each having a closed shape.  Arai et al. (figures 1-3) teaches the slits each having a closed shape and a first connection portion connecting the first branch ends, a second connection portion (45a-45b) connecting the second branch ends and being opposed to the first connection portion in a longitudinal direction of the pixel electrode, and a protrusion protruding from one of the first connection portion and the second connection portion (end portions of 45-a45b).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pixel electrode as taught by Arai et al. in order to generate a strong electric field parallel to the substrates.  In addition, the orientation of the liquid crystal molecules within each pixel becomes non-uniform and, as a result of these pixels, display unevenness occurs. 
Regarding claim 2, Ota et al. (figures 3 and 52) discloses a first slit disposed next to the signal line has a length greater than a width, and extends in a first slit extension direction in a lengthwise direction of the first slit based on an overall shape of the first slit; and a plurality of 
Regarding claim 3, Ota et al. (figures 3 and 52) discloses wherein a first cross angle (.alpha.1) between the first slit extension direction and an alignment direction of the liquid crystal layer is larger than a second cross angle (.alpha.2) between the second slit extension direction and the alignment direction of the liquid crystal layer (theta 1; see at least paragraph 0208 and annotated drawing 1; figures 21 and 52). 
Regarding claim 4, Ohta et al. (figures 3 and 52) discloses the first cross angle (αl) is equal to or larger than 7.degree. and equal to or smaller than 15.degree. (theta 1; see at least paragraph 0208; figures 21 and figure 52).  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 

Regarding claim 5, Ohta et al. (figures 3 and 52) discloses the first cross angle (αl) is equal to or larger than 7.degree. and equal to or smaller than 15.degree. (theta 1; see at least paragraph 0208; figures 21 and figure 52).  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 6, Ota et al. (figures 3 and 52) discloses wherein the slits of the pixel electrode have the same width. 
Regarding claim 7, Ota et al. (figures 3 and 52) discloses wherein the electrode branches of the pixel electrode have the same width. 
Regarding claim 8, Ota et al. 
Regarding claim 9, Ota et al. (figures 3 and 52) discloses wherein: two adjacent pixel regions of the plurality of the pixel regions above and below each scanning line are arranged in linear symmetry with the scanning line; and the electrode branches and the slits of the pixel electrodes in the two adjacent pixel regions are alternately inclined with respect to the scanning line. 
Regarding claim 10, Ota et al. (figures 3 and 52) discloses wherein: each pixel region is bent in linear symmetry at a center line of the pixel region; and the electrode branches and the slits of the pixel electrode in each pixel region are alternately inclined with respect to the center line of the pixel region. 
Regarding claim 11, Ota et al. (figures 3 and 52) discloses wherein: each pixel region is bent in linear symmetry at a center line of the pixel region; the electrode branches and the slits of the pixel electrode in each pixel region are alternately inclined with respect to the center line of the pixel region; and a connection branch connects bent portions of the electrode branches at the center line. 
Regarding claim 16, Ota et al. (figures 3 and 52) discloses wherein the protrusion is formed at a corner of the pixel electrode. 
Claims 12 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ota et al. in view of Arai et al.; further in view of Song et al. (US 2009/0096977).
Regarding claim 12, Ota et al. as taught by Arai et al. teaches the limitations as shown in the rejection of claim 1above.  However, Ota et al. as taught by Arai et al. is silent regarding wherein the pixel electrode overlaps an adjacent signal line of an adjacent pixel region.  Song et al. (figure 8) teaches wherein the pixel electrode overlaps an adjacent signal line of an adjacent pixel region (see at least paragraph 0140).  Therefore, it would have been obvious to Song et al. in order to increase the aperture ratio.
Regarding claim 14, Song et al. (figure 8) teaches wherein the protrusion overlaps an adjacent scanning line of an adjacent pixel region. 
Regarding claim 15, Song e al. (figure 8) teaches wherein: the pixel electrode further includes a first protrusion and a second protrusion both of which protrude in the first direction in which the scanning line extends; the first protrusion overlaps the scanning line; and the second protrusion overlaps an adjacent scanning line of an adjacent pixel region. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/LAUREN NGUYEN/            Primary Examiner, Art Unit 2871